         Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 1 of 71


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                )
CASA DE MARYLAND, INC., et al.,                 )
                                                )
                                                )
                Plaintiffs,                     )
                                                )
v.                                              )      Civil Action No. 8:20-cv-2118
                                                )
CHAD F. WOLF, et al.,                           )
                                                )
    Defendants.                                 )
____________                                    )


                        DECLARATION OF JULIANA BLACKWELL

         I, Juliana Blackwell, make the following declaration.

     I. I am the Deputy Executive Secretary, within the Office of the Executive Secretary, U.S.

         Department of Homeland Security (DHS). I have worked in this office since February

         2007. I am responsible for maintaining official documents approved or signed by the

         Secretary and Deputy Secretary of Homeland Security. I also know when a Secretary of

        Homeland Security vacates the office, and when a new Secretary of Homeland Security

        begins service as the Secretary. This declaration is based on my personal knowledge and

        on information that I reviewed in the course ofmy official duties as an employee ofDHS.

     2. The document, attached as Exhibit 1, is a true and correct copy ofDHS Delegation

        Number 00106, Revision Number 08.5 titled "DHS ORDERS OF SUCCESSION AND

        DELEGATIONS OF AUTHORITIES FOR NAMED POSITIONS", issued December

        15, 2016, and updated April 10, 2019.

     3. The document, attached as Exhibit 2, is a true and correct copy ofDHS Delegation

        Number 00106, Revision Number 08.6 titled "DHS ORDERS OF SUCCESSION AND
        Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 2 of 71



       DELEGATIONS OF AUTHORITIES FOR NAMED POSITIONS", issued December

        15, 2016, and updated November 14, 2019.

    4. The document, attached as Exhibit 3, is a true and correct copy of a memorandum titled

       "Designation of an Order of Succession for the Secretary", issued by then General

       Counsel John M. Mitnick and dated April 9, 20 I 9, signed by then Secretary Kirstjen

       Nielsen on April 9, 2019.

   5. The document, attached as Exhibit 4, is a true and correct copy of the "Amendment to the

       Order of Succession for the Secretary of Homeland Security" issued by then Acting

       Secretary Kevin K. McAleenan and dated November 8, 2019.

   6. Kirstjen Nielsen was confirmed as the Secretary of Homeland Security on December 5,

       2017 and remained as the Secretary until she vacated the position on April I 0, 2019.

   7. Kevin K. McAleenan resigned as Acting Secretary of Homeland Security on November

       13, 2019.

   In accordance with 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct to the best of my knowledge and belief.

       Executed this 3rd day of August, 2020 in Washington, D.C.




                                                              liana
                                                            Deputy Executive Secretary
                                                            Office of the Executive Secretary
                                                            Department of Homeland Security




                                                2
EXHIBIT 1
                Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 3 of 71



                                    Department of Homeland Security
                                     DHS Delegation Number: 00106
                                         Revision Number: 08.5
                                        Issue Date: 12/15/2016
                                       Updated Date: 04/10/2019
                    DHS ORDERS OF SUCCESSION AND
                    DELEGATIONS OF AUTHORITIES FOR
                           NAMED POSITIONS

        I.    Purpose
        This is a succession order for named positions and a delegation of authority for the
        continuity of essential functions of officials at the Department of Homeland Security
        (DHS) in case of absence, the inability of the incumbent to act during disasters or
        catastrophic emergencies, or vacancies in offices.

        II.   Succession Order/Delegation
              A.     In case of the Secretary’s death, resignation, or inability to perform the
              functions of the Office, the orderly succession of officials is governed by
              Executive Order 13753, amended on December 9, 2016.

              B.      I hereby delegate to the officials occupying the identified positions in the
              order listed (Annex A), my authority to exercise the powers and perform the
              functions and duties of my office, to the extent not otherwise prohibited by law, in
              the event I am unavailable to act during a disaster or catastrophic emergency.

              C.    The order of succession for the named positions, other than the Office of
              the Secretary, are provided in Annexes B through AC.

              D.     I hereby delegate authority to the officials occupying the identified
              positions in the orders listed in Annexes B through AC to exercise the powers
              and perform the functions and duties of the named positions in case of death,
              resignation, inability to perform, absence, or inability to act during a disaster or
              catastrophic emergency until that condition ceases.




                                                     1
                                                                                Delegation # 00106
                                                                                    Revision # 08.5
 Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 4 of 71



E.      In terms of named positions in which appointment is required to be made
by the President, by and with the advice and consent of the Senate (PAS), if
positions are vacant as that term is used in the Federal Vacancies Reform Act of
1998, the First Assistant shall act as the incumbent until a successor is
appointed, unless otherwise designated by the President. The individual serving
in the position identified as the first to succeed is designated the “First Assistant”
for the purposes of the Federal Vacancies Reform Act of 1998. If the First
Assistant position is vacant, the next designated official in the order of
succession may exercise all the powers, duties, authorities, rights, and functions
authorized by law to be exercised by the incumbent, but may not perform any
function or duty required by law to be performed exclusively by the office holder.

F.     For all other positions that are not subject to the Federal Vacancies
Reform Act of 1998, any official in the order provided for in the succession order
may exercise all the powers, duties, authorities, rights, and functions authorized
to be performed by the incumbent, to the extent not otherwise limited by law.

G.     Only officials specifically designated in the order of succession for each of
the named positions in Annexes B through AC are eligible, subject to
modification in accordance with Section II.I. Unless formally appointed by the
Secretary, persons appointed on an acting basis, or on some other temporary
basis, are ineligible to serve as a successor; therefore, the order of succession
would fall to the next designated official in the approved order of succession.

H.      The prohibition on any re-delegation of powers, authorities, functions, and
duties contained in Departmental Delegations, Directives, Management
Directives, Instructions, Manuals, or similar internal documents is not applicable
to restrict the authority of any individual who is exercising the authority of a
vacant position under this Delegation. Such an individual shall, however, be
bound by such Departmental Delegations, Directives, Management Directives,
Instructions, Manuals, or similar internal documents, and shall not further re-
delegate powers to any individual.

I.     Each Annex may be updated separately. A Component Head seeks
modification of his/her order of succession by forwarding a proposed updated
Annex to the Office of Operations Coordination (OPS), Continuity Division and
the Office of the Under Secretary for Management (MGMT), Program Manager,
Delegations and Directives; Annexes are processed by MGMT, in consultation
with the Office of the General Counsel (OGC), for approval of the Secretary. At a
minimum, the Annex is coordinated with OGC and the White House Liaison.
Where possible, Component orders of succession should be at least three
positions deep and geographically dispersed.

J.     The Office of the Executive Secretary, MGMT, and OPS are responsible
for maintaining a current list of incumbents holding all positions identified in
Annexes B through AC.
                                       2
                                                                  Delegation # 00106
                                                                      Revision # 08.5
       Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 5 of 71




      K.     Nothing in this delegation is intended to limit my discretion as Secretary to
      depart from this delegation.

III. Authorities
      A.    Title 5, United States Code (U.S.C.) §§ 3345-49 (Federal Vacancies
      Reform Act of 1998, as amended)

      B.      Title 6, U.S.C., § 112 (Secretary; functions)

IV. Office of Primary Interest
OPS and MGMT is the office of primary interest for maintaining and updating the
Annexes to this Delegation.




                                                                                }5 ~,,~
                          rles Johnson                                          Date
                           : meland Security




    Legend
           Career                                                                      C
           Limited Term Appointment                                                    L
           Military Officer                                                            M
           Non-Career in the Senior Executive Service or Schedule C                    N
           Presidential Appointee                                                      P
           Presidential Appointee with Senate Confirmation                             S
           Scientific Professional                                                     T
           First Assistant pursuant to the Federal Vacancies Reform Act                *




                                                 3
                                                                          Delegation # 00106
                                                                              Revision # 08.5
     Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 6 of 71
ATTACHMENT 1


 DHS ORDERS OF SUCCESSION AND ORDERS FOR DELEGATIONS
                    OF AUTHORITIES

  Annex                              Title                          Issue Date
Annex A     Order For Delegation of Authority by the        Revision 08.5, 04/10/2019
            Secretary of the Department of Homeland
            Security
Annex B     Deputy Secretary, Office of the                 Revision 08.5, 04/10/2019
Annex C     Citizenship and Immigration Service Ombudsman   Revision 06, 09/14/2016
Annex D     Citizenship and Immigration Services, United    Revision 06, 09/14/2016
            States
Annex E     Civil Rights and Civil Liberties, Office for    Revision 06, 09/14/2016
Annex F     Coast Guard, United States                      Revision 06, 09/14/2016
Annex G     Countering Weapons of Mass Destruction Office   Revision 08.2, 05/21/2018
Annex H     Customs and Border Protection, United States    Revision 06, 09/14/2016
Annex I     Executive Secretariat                           Revision 06, 09/14/2016
Annex J     Federal Emergency Management Agency             Revision 06, 09/14/2016
Annex K     Federal Law Enforcement Training Center         Revision 06, 09/14/2016
Annex L     General Counsel, Office of the                  Revision 06, 09/14/2016
Annex M     Immigration and Customs Enforcement, United     Revision 06, 09/14/2016
            States
Annex N     Inspector General, Office of                    Revision 06, 09/14/2016
Annex O     Intelligence and Analysis, Office of            Revision 06, 09/14/2016
Annex P     Legislative Affairs, Office of                  Revision 06, 09/14/2016
Annex Q     Management Directorate                          Revision 06, 09/14/2016
Annex R     National Protection and Programs Directorate    Revision 08, 07/11/2017
Annex S     Operations Coordination, Office of              Revision 06, 09/14/2016
Annex T     Partnership and Engagement, Office of           Revision 06, 09/14/2016
Annex U     Strategy, Policy, and Plans, Office of          Revision 08.4, 02/15/2019
Annex V     Privacy Office, Chief                           Revision 06, 09/14/2016
Annex W     Public Affairs, Office of                       Revision 06, 09/14/2016
Annex X     Science and Technology                          Revision 07, 01/19/2017
Annex Y     Secret Service, United States                   Revision 06, 09/14/2016
Annex Z     Transportation Security Administration          Revision 08.3, 10/23/2018
Annex AA    Chief Financial Officer (DHS)                   Revision 06, 09/14/2016
Annex AB    Deputy Administrator, Federal Emergency         Revision 06, 09/14/2016
            Management Agency (FEMA)
Annex AC    Protection and National Preparedness (FEMA)     Revision 06, 09/14/2016




                                     1-1
                                                              Delegation # 00106
                                                                  Revision # 08.5
     Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 7 of 71
ANNEX A


      ORDER FOR DELEGATION OF AUTHORITY BY THE
      SECRETARY OF THE DEPARTMENT OF HOMELAND
                      SECURITY
                   Pursuant to Title 6, United States Code, Section 113(g)(2)

1.    Deputy Secretary of Homeland Security
2.    Under Secretary for Management
3.    Commissioner of U.S. Customs and Border Protection
4.    Administrator of the Federal Emergency Management Agency
5.    Director of the Cybersecurity and Infrastructure Security Agency
6.    Under Secretary for Science and Technology
7.    Under Secretary for Intelligence and Analysis
8.    Administrator of the Transportation Security Administration
9.    Director of U.S. Immigration and Customs Enforcement
10.   Director of U.S. Citizenship and Immigration Services
11.   Under Secretary for Strategy, Policy, and Plans
12.   General Counsel
13.   Deputy Under Secretary for Management
14.   Deputy Commissioner of U.S. Customs and Border Protection
15.   Deputy Administrator of the Transportation Security Administration
16.   Deputy Director of U.S. Immigration and Customs Enforcement
17.   Deputy Director of U.S. Citizenship and Immigration Services
18.   Director of the Federal Law Enforcement Training Centers




                                             A-1
                                                                                Delegation # 00106
                                                                                    Revision # 08.5
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 8 of 71
ANNEX B
ISSUE DATE: 04/10/2019     APPROVAL: 04/10/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                 Career Status
   Deputy Secretary, Office of the
     1    Deputy Secretary                                                             S
     2    Under Secretary for Management*                                              S
     3    Administrator, Transportation Security Administration                        S
     4    Administrator, Federal Emergency Management Agency                           S
     5    Under Secretary, National Programs and Protection Directorate                S
     6    Under Secretary, Science and Technology                                      S
     7    Under Secretary, Intelligence and Analysis                                   S
     8    Commissioner, U.S. Customs and Border Protection                             S
     9    Director, U.S. Immigration and Customs Enforcement                           S
     10   Director, U.S. Citizenship and Immigration Services                          S
     11   Under Secretary, Office of Strategy, Policy, and Plans                       S
     12   General Counsel                                                              S
     13   Deputy Under Secretary for Management                                        C
     14   Deputy Commissioner, U.S. Customs and Border Protection                      C
     15   Deputy Administrator, Transportation Security Administration                 C
     16   Deputy Director, U.S. Immigration and Customs Enforcement                    C
     17   Deputy Director, U.S. Citizenship and Immigration Services                   C
     18   Director, Federal Law Enforcement Training Centers                           C




                                               B-1
                                                                          Delegation # 00106
                                                                              Revision # 08.5
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 9 of 71
ANNEX C
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                DHS ORDERS OF SUCCESSION AND
            ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                 Career Status
   Citizenship and Immigration Services Ombudsman
     1   Ombudsman                                                      N
     2   Deputy Director                                                C
     3   Senior Advisor                                                 L
     4   Chief of Staff                                                 C
     5   Director of Operations                                         C
     6   Chief of Casework                                              C




                                    C-1
                                                          Delegation # 00106
                                                               Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 10 of 71
ANNEX D
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                    Career Status

   Citizenship and Immigration Services, United States
    1    Director                                                                        S
    2    Deputy Director*                                                                C
    3    Associate Director, Management Directorate                                      C
    4    Associate Director, Refugee Asylum and International Operations Directorate     C
    5    Associate Director, Service Center Operations Directorate                       C
    6    Associate Director, Field Operations Directorate                                C
    7    Director, National Benefits Center                                              C




                                               D-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 11 of 71
ANNEX E
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                        Career Status
   Civil Rights and Civil Liberties, Office for
     1   Civil Rights and Civil Liberties Officer                            P
     2   Deputy Officer, Programs and Compliance                             C
     3   Deputy Officer, Equal Employment Opportunity Programs               C
     4   Executive Officer                                                   C




                                                    E-1
                                                                 Delegation # 00106
                                                                      Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 12 of 71
ANNEX F
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                Career Status

  Coast Guard, United States
   1     Commandant                                                                  M
   2     Vice Commandant                                                             M
         Deputy Commandant for Mission Support or Deputy Commandant for Operations
   3-4   in precedence of their grade                                                M
   5-6   Other Vice Admirals in precedence of their grade                            M




                                               F-1
                                                                        Delegation # 00106
                                                                             Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 13 of 71
ANNEX G
ISSUE DATE: 05/21/2018     APPROVAL: 05/21/2018

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                     Career Status

   Countering Weapons of Mass Destruction Office
     1   Assistant Secretary                                               P
     2   Deputy Assistant Secretary                                        C
     3   Chief of Staff                                                    C
     4   Deputy Director, Domestic Nuclear Detection Office                C
     5   Deputy Director, Office of Health Affairs                         C




                                               G-1
                                                              Delegation # 00106
                                                                  Revision # 08.2
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 14 of 71
ANNEX H
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                               Career Status

   Customs and Border Protection, United States
     1   Commissioner                                                               S
     2   Deputy Commissioner*                                                       C
     3   Executive Assistant Commissioner, Office of Field Operations               C
     4   Chief, U.S. Border Patrol                                                  C
     5   Executive Assistant Commissioner, Air and Marine Operations                C
     6   Executive Assistant Commissioner, Trade                                    C
     7   Executive Assistant Commissioner, Operations Support                       C
     8   Executive Assistant Commissioner, Enterprise Services                      C




                                             H-1
                                                                        Delegation # 00106
                                                                             Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 15 of 71
ANNEX I
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                       Career Status

   Executive Secretariat
     1   Executive Secretary                                                                N
     2   Deputy Executive Secretary                                                         C
     3   Assistant Executive Secretary, Briefing Books/Interagency Coordination             C




                                              I-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 16 of 71
ANNEX J
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                             Career Status

   Federal Emergency Management Agency
    1    Administrator                                                            S
    2    Deputy Administrator*                                                    S
    3    Deputy Administrator, Protection and National Preparedness               S
    4    Associate Administrator, Response and Recovery                           N
    5    FEMA Region IX Administrator                                             C
    6    FEMA Region VI Administrator                                             C




                                             J-1
                                                                      Delegation # 00106
                                                                           Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 17 of 71
ANNEX K
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                           Career Status

   Federal Law Enforcement Training Centers
     1    Director                                                              C
     2    Deputy Director for Training                                          C
     3    Deputy Director for Management                                        C
     4    Assistant Director, Mission and Readiness Support                     C
     5    Assistant Director, Regional and International Training               C
     6    Assistant Director, Chief Financial Officer                           C
     7    Assistant Director, Glynco Training                                   C
     8    Assistant Director, Centralized Training Management                   C
     8    Assistant Director, Washington Operations                             C
     9    Assistant Director, Chief Information Officer                         C
     10   Chief of Staff                                                        C




                                                 K-1
                                                                    Delegation # 00106
                                                                         Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 18 of 71
ANNEX L
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                     DHS ORDERS OF SUCCESSION AND
                 ORDERS FOR DELEGATIONS OF AUTHORITIES

     Position                                                                            Career Status
     General Counsel, Office of the
        1   General Counsel                                                                          S
        2   Principal Deputy General Counsel*                                                        C
        3   Deputy General Counsel          [Senior ranking by time in position and in   DHS] 1      N
        4   Deputy General Counsel          [Senior ranking by time in position and in DHS]          N
        5   Deputy General Counsel          [Senior ranking by time in position and in DHS]          N
        6   Chief of Staff                                                                           C
        7   Associate General Counsel, Operations and Enforcement                                    C
        8   Associate General Counsel, General Law                                                   C
        9   Chief Counsel, Transportation Security Administration                                    C
       10   Chief Counsel, Federal Law Enforcement Training Center                                   C




1 For the Deputy General Counsel positions identified in lines 3-5, seniority is determined by length of
time in the position. In the event more than one Deputy General Counsel has the same appointment
date, time in service in the Department is the second determining factor for seniority.

                                                    L-1
                                                                                    Delegation # 00106
                                                                                         Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 19 of 71
ANNEX M
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status

   Immigration and Customs Enforcement, United States
     1   Assistant Secretary                                                            S
     2   Deputy Director*                                                               C
     3   Executive Associate Director, Homeland Security Investigations                 C
     4   Executive Associate Director, Enforcement and Removal Operations               C
     5   Executive Associate Director, Management and Administration                    C
     6   Principal Legal Advisor                                                        N
     7   Special Agent in Charge – Denver                                               C
     8   Field Officer Director – San Antonio                                           C




                                                M-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 20 of 71
ANNEX N
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                              Career Status

   Inspector General, Office of
     1   Inspector General                                                         S
     2   Deputy Inspector General*                                                 C
     3   Counsel to the Inspector General                                          C
     4   Assistant Inspector General, Audits                                       C
     5   Assistant Inspector General, Inspections                                  C
     6   Assistant Inspector General, Emergency Management Oversight               C




                                               N-1
                                                                       Delegation # 00106
                                                                            Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 21 of 71
ANNEX O
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                     Career Status

   Intelligence and Analysis, Office of
     1   Under Secretary for Intelligence and Analysis/DHS Chief Intelligence Officer         S
     2   Principal Deputy Under Secretary for Intelligence and Analysis*                      C
     3   Deputy Under Secretary for Intelligence Operations                                   C
     4   Deputy Under Secretary for Mission Support                                           C
     5   Associate Deputy Director, El Paso Intelligence Center/ Strategic Analysis Section   C




                                              O-1
                                                                              Delegation # 00106
                                                                                   Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 22 of 71
ANNEX P
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status
   Legislative Affairs, Office of
     1   Assistant Secretary for Legislative Affairs                     P
     2   Deputy Assistant Secretary (Senate)                             N
     3   Deputy Assistant Secretary (House)                              N
     4   Chief of Staff                                                  C
     5   Director, Management Team                                       C
     6   Director, FEMA Team                                             C
     7   Director, Borders and Immigration                               C




                                                P-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 23 of 71
ANNEX Q
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                            Career Status
   Management Directorate
     1    Under Secretary for Management                                         S
     2    Deputy Under Secretary for Management*                                 C
     3    Chief Financial Officer                                                S
     4    Chief Information Officer                                              P
     5    Chief Human Capital Officer                                            C
     6    Chief Procurement Officer                                              C
     7    Chief Readiness Support Officer                                        C
     8    Chief Security Officer                                                 C
     9    Chief of Staff                                                         C
     10   Deputy Director, Federal Law Enforcement Training Center               C




                                             Q-1
                                                                     Delegation # 00106
                                                                          Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 24 of 71
ANNEX R
ISSUE DATE: 07/11/2017     APPROVAL: 07/11/2017

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                      Career Status
   National Protection and Programs Directorate
    1    Under Secretary                                                                   S
    2    Deputy Under Secretary for NPPD*                                                  N
    3    Assistant Secretary, Office of Infrastructure Protection                          P
    4    Assistant Secretary, Office of Cybersecurity and Communications                   N
    5    Deputy Assistant Secretary, Office of Infrastructure Protection                   C
    6    Deputy Assistant Secretary, Office of Cybersecurity and Communications            C
    7    Director, Management                                                              C
    8    Office of Infrastructure Protection, Regional Director for Region 8               C




                                                R-1
                                                                               Delegation # 00106
                                                                                    Revision # 08
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 25 of 71
ANNEX S
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status

   Operations Coordination, Office of
    1    Director                                                        C
    2    Deputy Director                                                 C
    3    Director, Current Operations Division                           C
    4    Director, National Operations Center                            C
    5    Chief of Staff                                                  C




                                                 S-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 26 of 71
ANNEX T
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                          Career Status

   Partnership and Engagement, Office of
    1    Assistant Secretary                                                   N
    2    Assistant Secretary for State and Local Law Enforcement               N
    3    Deputy Assistant Secretary, Intergovernmental Affairs                 C
    4    Deputy Assistant Secretary, Private Sector Office                     N
    5    Director of Local Affairs                                             C




                                               T-1
                                                                   Delegation # 00106
                                                                        Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 27 of 71
ANNEX U
ISSUE DATE: 2/15/2019      APPROVAL: 2/15/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                Career Status

   Strategy, Policy, & Plans, Office of
    1    Under Secretary                                                             S
    2    Assistant Secretary for Strategy, Plans, Analysis, and Risk*                N
    3    Deputy Under Secretary                                                      C
    4    Assistant Secretary for International Affairs                               N
    5    Assistant Secretary for Threat Prevention and Security Policy               N
    6    Assistant Secretary for Border, Immigration, and Trade                      N
    7    Assistant Secretary for Cyber, Infrastructure, and Resilience               N
    8    Deputy Assistant Secretary for Screening Coordination Office                C
    9    Deputy Assistant Secretary for International Affairs                        C




                                                 U-1
                                                                         Delegation # 00106
                                                                             Revision # 08.4
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 28 of 71
ANNEX V
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status

   Privacy Officer, Chief
     1   Chief Privacy Officer                                           N
     2   Deputy Chief Privacy Officer                                    C
     3   Deputy Chief FOIA Officer                                       C
     4   Senior Director, Privacy Compliance                             C
     5   Chief of Staff                                                  C




                                               V-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 29 of 71
ANNEX W
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                  Career Status
   Public Affairs, Office of
     1   Assistant Secretary                                                           P
     2   Principal Deputy Assistant Secretary                                          C
     3   Deputy Assistant Secretary for Media Operations/Press Secretary               N
     4   Deputy Assistant Secretary for Strategic Communications                       N
     5   Director of Communications                                                    N
     6   Chief of Staff                                                                C
     7   Director, Incident Communications                                             C




                                                W-1
                                                                           Delegation # 00106
                                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 30 of 71
ANNEX X
ISSUE DATE: 1/19/2017      APPROVAL: 1/19/2017

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                      Career Status

   Science and Technology
     1   Under Secretary                                                                   S
     2   Deputy Under Secretary*                                                           C
     3   Chief of Staff                                                                    C
     4   Director, Homeland Security Advanced Research Projects Agency                     C
         Director, Office of Support to the Homeland Security Enterprise and First
     5   Responders Division                                                               C
     6   Director, Capability Development Support Division                                 C
     7   Director, Research and Development Partnerships                                   C
     8   Director, Finance and Budget Division                                             C
     9   Director, Administrative Support Division                                         C




                                              X-1
                                                                              Delegation # 00106
                                                                                   Revision # 07
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 31 of 71
ANNEX Y
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status

   Secret Service, United States
     1    Director                                                                      P
     2    Deputy Director                                                               C
     3    Chief Operating Officer                                                       C
     4    Assistant Director - Protective Operations                                    C
     5    Assistant Director - Investigations                                           C
     6    Assistant Director - Government and Public Affairs                            C
     7    Assistant Director - Human Resources                                          C
     8    Assistant Director - Professional Responsibility                              C
     9    Assistant Director - Strategic Intelligence and Information                   C
     10   Assistant Director - Training                                                 C
     11   Chief - Uniformed Division                                                    C
     12   Chief Counsel                                                                 C
     13   Chief Technology Officer                                                      C
     14   Chief Financial Officer                                                       C
     15   Chief - Strategic Planning and Policy                                         C
     16   Deputy Assistant Director(s) - Protective Operations                          C
     17   Deputy Assistant Director(s) - Investigations                                 C
     18   Deputy Assistant Director(s) - Government and Public Affairs                  C
     19   Deputy Assistant Director(s) - Human Resources                                C
     20   Deputy Assistant Director(s) - Professional Responsibility                    C
     21   Deputy Assistant Director(s) - Strategic Intelligence and Information         C
     22   Deputy Assistant Director(s) - Training                                       C
     23   Deputy Assistant Director(s) - Technical Development and Mission Support      C
     24   Deputy Assistant Director(s) - Strategic Planning and Policy                  C
     25   Special Agent in Charge - Washington                                          C
     26   Special Agent in Charge - New York                                            C
     27   Special Agent in Charge - Miami                                               C
     28   Special Agent in Charge - Los Angeles                                         C




                                              Y-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 32 of 71
ANNEX Z
ISSUE DATE: 10/23/2018     APPROVAL: 10/23/2018

                DHS ORDERS OF SUCCESSION AND
            ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status
   Transportation Security Administration
     1   Administrator                                                                    S
     2   Deputy Administrator                                                             P
     3   Chief of Staff                                                                   N
     4   Executive Assistant Administrator, Security Operations                           C
     5   Executive Assistant Administrator, Operations Support                            C
     6   Executive Assistant Administrator, Law Enforcement/Federal Air Marshal Service   C
     7   Executive Assistant Administrator, Enterprise Support                            C
     8   Regional Director, Atlanta, Security Operations                                  C
     9   Regional Director, Dallas, Security Operations                                   C




                                              Z-1
                                                                           Delegation # 00106
                                                                               Revision # 08.3
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 33 of 71
ANNEX AA
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016
    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                  Career Status
   Chief Financial Officer (DHS)
     1   Chief Financial Officer                                          S
     2   Deputy Chief Financial Officer*                                  C




                                           AA-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 34 of 71
ANNEX AB
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016


    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                                      Career Status
   Deputy Administrator, Federal Emergency Management Agency
   (FEMA)
     1   Deputy Administrator, FEMA                                                        S
     2   Deputy Administrator, Protection and National Preparedness*                       S
     3   Associate Administrator, Mission Support                                          C
     4   Deputy Associate Administrator, Office of Policy and Program Analysis             C
     5   Region IX Administrator                                                           C
     6   Region VI Administrator                                                           C




                                            AB-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 35 of 71
ANNEX AC
ISSUE DATE: 09/14/2016     APPROVAL: 09/14/2016
    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                              Career Status
   Protection and National Preparedness (FEMA)
     1   Deputy Administrator, Protection and National Preparedness                S
     2   Assistant Administrator, National Preparedness Directorate*               C
     3   Assistant Administrator, Grant Programs                                   P
     4   Assistant Administrator, National Continuity Programs                     N




                                            AC-1
                                                                       Delegation # 00106
                                                                            Revision # 06
EXHIBIT 2   Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 36 of 71



                                  Department of Homeland Security
                                   DHS Delegation Number: 00106
                                       Revision Number: 08.6
                                      Issue Date: 12/15/2016
                                     Updated Date: 11/14/2019
                 DHS ORDERS OF SUCCESSION AND
                 DELEGATIONS OF AUTHORITIES FOR
                        NAMED POSITIONS

     I.     Purpose
     This is a succession order for named positions and a delegation of authority for the
     continuity of essential functions of officials at the Department of Homeland Security
     (DHS) in case of absence, the inability of the incumbent to act during disasters or
     catastrophic emergencies, or vacancies in offices.

     II.    Succession Order/Delegation
            A.     In case of the Secretary’s death, resignation, or inability to perform the
            functions of the Office, the order of succession of officials is governed by Annex
            A.

            B.      I hereby delegate to the officials occupying the identified positions in the
            order listed (Annex A), my authority to exercise the powers and perform the
            functions and duties of my office, to the extent not otherwise prohibited by law, in
            the event I am unavailable to act during a disaster or catastrophic emergency.

            C.    The order of succession for the named positions, other than the Office of
            the Secretary, are provided in Annexes B through AC.

            D.     I hereby delegate authority to the officials occupying the identified
            positions in the orders listed in Annexes B through AC to exercise the powers
            and perform the functions and duties of the named positions in case of death,
            resignation, inability to perform, absence, or inability to act during a disaster or
            catastrophic emergency until that condition ceases.




                                                   1
                                                                              Delegation # 00106
                                                                                  Revision # 08.6
Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 37 of 71



E.      In terms of named positions in which appointment is required to be made
by the President, by and with the advice and consent of the Senate (PAS), if
positions are vacant as that term is used in the Federal Vacancies Reform Act of
1998, the First Assistant shall act as the incumbent until a successor is
appointed, unless otherwise designated by the President. The individual serving
in the position identified as the first to succeed is designated the “First Assistant”
for the purposes of the Federal Vacancies Reform Act of 1998. If the First
Assistant position is vacant, the next designated official in the order of
succession may exercise all the powers, duties, authorities, rights, and functions
authorized by law to be exercised by the incumbent, but may not perform any
function or duty required by law to be performed exclusively by the office holder.

F.     For all other positions that are not subject to the Federal Vacancies
Reform Act of 1998, any official in the order provided for in the succession order
may exercise all the powers, duties, authorities, rights, and functions authorized
to be performed by the incumbent, to the extent not otherwise limited by law.

G.     Only officials specifically designated in the order of succession for each of
the named positions in Annexes B through AC are eligible, subject to
modification in accordance with Section II.I. Unless formally appointed by the
Secretary, persons appointed on an acting basis, or on some other temporary
basis, are ineligible to serve as a successor; therefore, the order of succession
would fall to the next designated official in the approved order of succession.

H.      The prohibition on any re-delegation of powers, authorities, functions, and
duties contained in Departmental Delegations, Directives, Management
Directives, Instructions, Manuals, or similar internal documents is not applicable
to restrict the authority of any individual who is exercising the authority of a
vacant position under this Delegation. Such an individual shall, however, be
bound by such Departmental Delegations, Directives, Management Directives,
Instructions, Manuals, or similar internal documents, and shall not further re-
delegate powers to any individual.

I.     Each Annex may be updated separately. A Component Head seeks
modification of his/her order of succession by forwarding a proposed updated
Annex to the Office of Operations Coordination (OPS), Continuity Division and
the Office of the Under Secretary for Management (MGMT), Program Manager,
Delegations and Directives; Annexes are processed by MGMT, in consultation
with the Office of the General Counsel (OGC), for approval of the Secretary. At a
minimum, the Annex is coordinated with OGC and the White House Liaison.
Where possible, Component orders of succession should be at least three
positions deep and geographically dispersed.

J.     The Office of the Executive Secretary, MGMT, and OPS are responsible
for maintaining a current list of incumbents holding all positions identified in
Annexes B through AC.
                                       2
                                                                  Delegation # 00106
                                                                      Revision # 08.6
       Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 38 of 71




      K.     Nothing in this delegation is intended to limit my discretion as Secretary to
      depart from this delegation.

III. Authorities
      A.    Title 5, United States Code (U.S.C.) §§ 3345-49 (Federal Vacancies
      Reform Act of 1998, as amended)

      B.      Title 6, U.S.C., § 112 (Secretary; functions)

      C.      Title 6, U.S.C., § 113(g) (Other Officers)

IV. Office of Primary Interest
OPS and MGMT is the office of primary interest for maintaining and updating the
Annexes to this Delegation.




    Legend
           Career                                                                      C
           Limited Term Appointment                                                    L
           Military Officer                                                            M
           Non-Career in the Senior Executive Service or Schedule C                    N
           Presidential Appointee                                                      P
           Presidential Appointee with Senate Confirmation                             S
           Scientific Professional                                                     T
           First Assistant pursuant to the Federal Vacancies Reform Act                *



                                                 3
                                                                          Delegation # 00106
                                                                              Revision # 08.6
     Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 39 of 71
ATTACHMENT 1


 DHS ORDERS OF SUCCESSION AND ORDERS FOR DELEGATIONS
                    OF AUTHORITIES

  Annex                              Title                          Issue Date
Annex A     Order For Delegation of Authority by the        Revision 08.6, 11/08/2019
            Secretary of the Department of Homeland
            Security
Annex B     Deputy Secretary, Office of the                 Revision 08.6, 11/13/2019
Annex C     Citizenship and Immigration Service Ombudsman   Revision 06, 09/14/2016
Annex D     Citizenship and Immigration Services, United    Revision 08.6, 06/10/2019
            States
Annex E     Civil Rights and Civil Liberties, Office for    Revision 06, 09/14/2016
Annex F     Coast Guard, United States                      Revision 06, 09/14/2016
Annex G     Countering Weapons of Mass Destruction Office   Revision 08.2, 05/21/2018
Annex H     Customs and Border Protection, United States    Revision 08.6, 11/14/2019
Annex I     Executive Secretariat                           Revision 06, 09/14/2016
Annex J     Federal Emergency Management Agency             Revision 06, 09/14/2016
Annex K     Federal Law Enforcement Training Center         Revision 06, 09/14/2016
Annex L     General Counsel, Office of the                  Revision 06, 09/14/2016
Annex M     Immigration and Customs Enforcement, United     Revision 06, 09/14/2016
            States
Annex N     Inspector General, Office of                    Revision 06, 09/14/2016
Annex O     Intelligence and Analysis, Office of            Revision 06, 09/14/2016
Annex P     Legislative Affairs, Office of                  Revision 06, 09/14/2016
Annex Q     Management Directorate                          Revision 06, 09/14/2016
Annex R     National Protection and Programs Directorate    Revision 08, 07/11/2017
Annex S     Operations Coordination, Office of              Revision 06, 09/14/2016
Annex T     Partnership and Engagement, Office of           Revision 06, 09/14/2016
Annex U     Strategy, Policy, and Plans, Office of          Revision 08.4, 02/15/2019
Annex V     Privacy Office, Chief                           Revision 06, 09/14/2016
Annex W     Public Affairs, Office of                       Revision 06, 09/14/2016
Annex X     Science and Technology                          Revision 07, 01/19/2017
Annex Y     Secret Service, United States                   Revision 06, 09/14/2016
Annex Z     Transportation Security Administration          Revision 08.3, 10/23/2018
Annex AA    Chief Financial Officer (DHS)                   Revision 06, 09/14/2016
Annex AB    Deputy Administrator, Federal Emergency         Revision 06, 09/14/2016
            Management Agency (FEMA)
Annex AC    Protection and National Preparedness (FEMA)     Revision 06, 09/14/2016




                                     1-1
                                                              Delegation # 00106
                                                                  Revision # 08.6
     Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 40 of 71
ANNEX A


     ORDER FOR DELEGATION OF AUTHORITY BY THE
     SECRETARY OF THE DEPARTMENT OF HOMELAND
                     SECURITY
                  Pursuant to Title 6, United States Code, Section 113(g)(2)


1.   Deputy Secretary of Homeland Security
2.   Under Secretary for Management
3.   Commissioner of U.S. Customs and Border Protection
4.   Under Secretary for Strategy, Policy, and Plans
5.   Administrator and Assistant Secretary of the Transportation Security
     Administration
6.   Administrator of the Federal Emergency Management Agency




                                            A-1
                                                                               Delegation # 00106
                                                                                   Revision # 08.6
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 41 of 71
ANNEX B
ISSUE DATE: 11/13/2019     APPROVAL: 11/13/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                        Career Status
   Deputy Secretary, Office of the
     1    Deputy Secretary                                                                    S
     2    Under Secretary for Management*                                                     S
     3    Principal Deputy Director, U.S. Citizenship and Immigration Services                N
     4    Administrator, Transportation Security Administration                               S
     5    Administrator, Federal Emergency Management Agency                                  S
     6    Director, Cybersecurity and Infrastructure Agency                                   S
     7    Under Secretary, Science and Technology                                             S
     8    Under Secretary, Intelligence and Analysis                                          S
     9    Commissioner, U.S. Customs and Border Protection                                    S
     10   Director, U.S. Immigration and Customs Enforcement                                  S
     11   Director, U.S. Citizenship and Immigration Services                                 S
     12   Under Secretary, Office of Strategy, Policy, and Plans                              S
     13   General Counsel                                                                     S
     14   Deputy Under Secretary for Management                                               C
     15   Deputy Commissioner, U.S. Customs and Border Protection                             C
     16   Deputy Administrator, Transportation Security Administration                        C
     17   Deputy Director, U.S. Immigration and Customs Enforcement                           C
     18   Deputy Director, U.S. Citizenship and Immigration Services                          C
     19   Director, Federal Law Enforcement Training Centers                                  C




                                               B-1
                                                                                 Delegation # 00106
                                                                                     Revision # 08.6
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 42 of 71
ANNEX C
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                DHS ORDERS OF SUCCESSION AND
            ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status
   Citizenship and Immigration Services Ombudsman
     1   Ombudsman                                                       N
     2   Deputy Director                                                 C
     3   Senior Advisor                                                  L
     4   Chief of Staff                                                  C
     5   Director of Operations                                          C
     6   Chief of Casework                                               C




                                    C-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 43 of 71
ANNEX D
ISSUE DATE: 06/10/2019     APPROVAL: 06/10/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                    Career Status

   Citizenship and Immigration Services, United States
    1    Director                                                                        S
    2    Principal Deputy Director*                                                      N
    3    Deputy Director                                                                 C
    4    Associate Director, Management Directorate                                      C
    5    Associate Director, Refugee Asylum and International Operations Directorate     C
    6    Associate Director, Service Center Operations Directorate                       C
    7    Associate Director, Field Operations Directorate                                C
    8    Director, National Benefits Center                                              C




                                               D-1
                                                                            Delegation # 00106
                                                                                Revision # 08.6
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 44 of 71
ANNEX E
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                        Career Status
   Civil Rights and Civil Liberties, Office for
     1   Civil Rights and Civil Liberties Officer                            P
     2   Deputy Officer, Programs and Compliance                             C
     3   Deputy Officer, Equal Employment Opportunity Programs               C
     4   Executive Officer                                                   C




                                                    E-1
                                                                 Delegation # 00106
                                                                      Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 45 of 71
ANNEX F
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                Career Status

  Coast Guard, United States
   1     Commandant                                                                  M
   2     Vice Commandant                                                             M
         Deputy Commandant for Mission Support or Deputy Commandant for Operations
   3-4   in precedence of their grade                                                M
   5-6   Other Vice Admirals in precedence of their grade                            M




                                               F-1
                                                                        Delegation # 00106
                                                                             Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 46 of 71
ANNEX G
ISSUE DATE: 05/21/2018     APPROVAL: 05/21/2018

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                     Career Status

   Countering Weapons of Mass Destruction Office
     1   Assistant Secretary                                               P
     2   Deputy Assistant Secretary                                        C
     3   Chief of Staff                                                    C
     4   Deputy Director, Domestic Nuclear Detection Office                C
     5   Deputy Director, Office of Health Affairs                         C




                                               G-1
                                                              Delegation # 00106
                                                                  Revision # 08.2
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 47 of 71
ANNEX H
ISSUE DATE: 11/14/2019     APPROVAL: 11/14/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                Career Status

   Customs and Border Protection, United States
      1   Commissioner                                                                 S
      2   Chief Operations Officer*                                                    N
      3   Deputy Commissioner                                                          C
      4   Executive Assistant Commissioner, Office of Field Operations                 C
      5   Chief, U.S. Border Patrol                                                    C
      6   Executive Assistant Commissioner, Air and Marine Operations                  C
      7   Executive Assistant Commissioner, Trade                                      C
      8   Executive Assistant Commissioner, Operations Support                         C
      9   Executive Assistant Commissioner, Enterprise Services                        C




                                             H-1
                                                                         Delegation # 00106
                                                                             Revision # 08.6
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 48 of 71
ANNEX I
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                       Career Status

   Executive Secretariat
     1   Executive Secretary                                                                N
     2   Deputy Executive Secretary                                                         C
     3   Assistant Executive Secretary, Briefing Books/Interagency Coordination             C




                                              I-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 49 of 71
ANNEX J
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                             Career Status

   Federal Emergency Management Agency
    1    Administrator                                                            S
    2    Deputy Administrator*                                                    S
    3    Deputy Administrator, Protection and National Preparedness               S
    4    Associate Administrator, Response and Recovery                           N
    5    FEMA Region IX Administrator                                             C
    6    FEMA Region VI Administrator                                             C




                                             J-1
                                                                      Delegation # 00106
                                                                           Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 50 of 71
ANNEX K
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                           Career Status

   Federal Law Enforcement Training Centers
     1    Director                                                              C
     2    Deputy Director for Training                                          C
     3    Deputy Director for Management                                        C
     4    Assistant Director, Mission and Readiness Support                     C
     5    Assistant Director, Regional and International Training               C
     6    Assistant Director, Chief Financial Officer                           C
     7    Assistant Director, Glynco Training                                   C
     8    Assistant Director, Centralized Training Management                   C
     8    Assistant Director, Washington Operations                             C
     9    Assistant Director, Chief Information Officer                         C
     10   Chief of Staff                                                        C




                                                 K-1
                                                                    Delegation # 00106
                                                                         Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 51 of 71
ANNEX L
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                     DHS ORDERS OF SUCCESSION AND
                 ORDERS FOR DELEGATIONS OF AUTHORITIES

     Position                                                                            Career Status
     General Counsel, Office of the
        1   General Counsel                                                                          S
        2   Principal Deputy General Counsel*                                                        C
        3   Deputy General Counsel          [Senior ranking by time in position and in   DHS] 1      N
        4   Deputy General Counsel          [Senior ranking by time in position and in DHS]          N
        5   Deputy General Counsel          [Senior ranking by time in position and in DHS]          N
        6   Chief of Staff                                                                           C
        7   Associate General Counsel, Operations and Enforcement                                    C
        8   Associate General Counsel, General Law                                                   C
        9   Chief Counsel, Transportation Security Administration                                    C
       10   Chief Counsel, Federal Law Enforcement Training Center                                   C




1 For the Deputy General Counsel positions identified in lines 3-5, seniority is determined by length of
time in the position. In the event more than one Deputy General Counsel has the same appointment
date, time in service in the Department is the second determining factor for seniority.

                                                    L-1
                                                                                    Delegation # 00106
                                                                                         Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 52 of 71
ANNEX M
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status

   Immigration and Customs Enforcement, United States
     1   Assistant Secretary                                                            S
     2   Deputy Director*                                                               C
     3   Executive Associate Director, Homeland Security Investigations                 C
     4   Executive Associate Director, Enforcement and Removal Operations               C
     5   Executive Associate Director, Management and Administration                    C
     6   Principal Legal Advisor                                                        N
     7   Special Agent in Charge – Denver                                               C
     8   Field Officer Director – San Antonio                                           C




                                                M-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 53 of 71
ANNEX N
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                              Career Status

   Inspector General, Office of
     1   Inspector General                                                         S
     2   Deputy Inspector General*                                                 C
     3   Counsel to the Inspector General                                          C
     4   Assistant Inspector General, Audits                                       C
     5   Assistant Inspector General, Inspections                                  C
     6   Assistant Inspector General, Emergency Management Oversight               C




                                               N-1
                                                                       Delegation # 00106
                                                                            Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 54 of 71
ANNEX O
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                     Career Status

   Intelligence and Analysis, Office of
     1   Under Secretary for Intelligence and Analysis/DHS Chief Intelligence Officer         S
     2   Principal Deputy Under Secretary for Intelligence and Analysis*                      C
     3   Deputy Under Secretary for Intelligence Operations                                   C
     4   Deputy Under Secretary for Mission Support                                           C
     5   Associate Deputy Director, El Paso Intelligence Center/ Strategic Analysis Section   C




                                              O-1
                                                                              Delegation # 00106
                                                                                   Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 55 of 71
ANNEX P
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status
   Legislative Affairs, Office of
     1   Assistant Secretary for Legislative Affairs                     P
     2   Deputy Assistant Secretary (Senate)                             N
     3   Deputy Assistant Secretary (House)                              N
     4   Chief of Staff                                                  C
     5   Director, Management Team                                       C
     6   Director, FEMA Team                                             C
     7   Director, Borders and Immigration                               C




                                                P-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 56 of 71
ANNEX Q
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                            Career Status
   Management Directorate
     1    Under Secretary for Management                                         S
     2    Deputy Under Secretary for Management*                                 C
     3    Chief Financial Officer                                                S
     4    Chief Information Officer                                              P
     5    Chief Human Capital Officer                                            C
     6    Chief Procurement Officer                                              C
     7    Chief Readiness Support Officer                                        C
     8    Chief Security Officer                                                 C
     9    Chief of Staff                                                         C
     10   Deputy Director, Federal Law Enforcement Training Center               C




                                             Q-1
                                                                     Delegation # 00106
                                                                          Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 57 of 71
ANNEX R
ISSUE DATE: 07/11/2017     APPROVAL: 07/11/2017

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                      Career Status
   National Protection and Programs Directorate
    1    Under Secretary                                                                   S
    2    Deputy Under Secretary for NPPD*                                                  N
    3    Assistant Secretary, Office of Infrastructure Protection                          P
    4    Assistant Secretary, Office of Cybersecurity and Communications                   N
    5    Deputy Assistant Secretary, Office of Infrastructure Protection                   C
    6    Deputy Assistant Secretary, Office of Cybersecurity and Communications            C
    7    Director, Management                                                              C
    8    Office of Infrastructure Protection, Regional Director for Region 8               C




                                                R-1
                                                                               Delegation # 00106
                                                                                    Revision # 08
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 58 of 71
ANNEX S
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status

   Operations Coordination, Office of
    1    Director                                                        C
    2    Deputy Director                                                 C
    3    Director, Current Operations Division                           C
    4    Director, National Operations Center                            C
    5    Chief of Staff                                                  C




                                                 S-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 59 of 71
ANNEX T
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                          Career Status

   Partnership and Engagement, Office of
    1    Assistant Secretary                                                   N
    2    Assistant Secretary for State and Local Law Enforcement               N
    3    Deputy Assistant Secretary, Intergovernmental Affairs                 C
    4    Deputy Assistant Secretary, Private Sector Office                     N
    5    Director of Local Affairs                                             C




                                               T-1
                                                                   Delegation # 00106
                                                                        Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 60 of 71
ANNEX U
ISSUE DATE: 2/15/2019      APPROVAL: 2/15/2019

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                Career Status

   Strategy, Policy, & Plans, Office of
    1    Under Secretary                                                             S
    2    Assistant Secretary for Strategy, Plans, Analysis, and Risk*                N
    3    Deputy Under Secretary                                                      C
    4    Assistant Secretary for International Affairs                               N
    5    Assistant Secretary for Threat Prevention and Security Policy               N
    6    Assistant Secretary for Border, Immigration, and Trade                      N
    7    Assistant Secretary for Cyber, Infrastructure, and Resilience               N
    8    Deputy Assistant Secretary for Screening Coordination Office                C
    9    Deputy Assistant Secretary for International Affairs                        C




                                                 U-1
                                                                         Delegation # 00106
                                                                             Revision # 08.4
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 61 of 71
ANNEX V
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                  Career Status

   Privacy Officer, Chief
     1   Chief Privacy Officer                                           N
     2   Deputy Chief Privacy Officer                                    C
     3   Deputy Chief FOIA Officer                                       C
     4   Senior Director, Privacy Compliance                             C
     5   Chief of Staff                                                  C




                                               V-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 62 of 71
ANNEX W
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                  Career Status
   Public Affairs, Office of
     1   Assistant Secretary                                                           P
     2   Principal Deputy Assistant Secretary                                          C
     3   Deputy Assistant Secretary for Media Operations/Press Secretary               N
     4   Deputy Assistant Secretary for Strategic Communications                       N
     5   Director of Communications                                                    N
     6   Chief of Staff                                                                C
     7   Director, Incident Communications                                             C




                                                W-1
                                                                           Delegation # 00106
                                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 63 of 71
ANNEX X
ISSUE DATE: 1/19/2017      APPROVAL: 1/19/2017

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                      Career Status

   Science and Technology
     1   Under Secretary                                                                   S
     2   Deputy Under Secretary*                                                           C
     3   Chief of Staff                                                                    C
     4   Director, Homeland Security Advanced Research Projects Agency                     C
         Director, Office of Support to the Homeland Security Enterprise and First
     5   Responders Division                                                               C
     6   Director, Capability Development Support Division                                 C
     7   Director, Research and Development Partnerships                                   C
     8   Director, Finance and Budget Division                                             C
     9   Director, Administrative Support Division                                         C




                                              X-1
                                                                              Delegation # 00106
                                                                                   Revision # 07
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 64 of 71
ANNEX Y
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016

                  DHS ORDERS OF SUCCESSION AND
              ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status

   Secret Service, United States
     1    Director                                                                      P
     2    Deputy Director                                                               C
     3    Chief Operating Officer                                                       C
     4    Assistant Director - Protective Operations                                    C
     5    Assistant Director - Investigations                                           C
     6    Assistant Director - Government and Public Affairs                            C
     7    Assistant Director - Human Resources                                          C
     8    Assistant Director - Professional Responsibility                              C
     9    Assistant Director - Strategic Intelligence and Information                   C
     10   Assistant Director - Training                                                 C
     11   Chief - Uniformed Division                                                    C
     12   Chief Counsel                                                                 C
     13   Chief Technology Officer                                                      C
     14   Chief Financial Officer                                                       C
     15   Chief - Strategic Planning and Policy                                         C
     16   Deputy Assistant Director(s) - Protective Operations                          C
     17   Deputy Assistant Director(s) - Investigations                                 C
     18   Deputy Assistant Director(s) - Government and Public Affairs                  C
     19   Deputy Assistant Director(s) - Human Resources                                C
     20   Deputy Assistant Director(s) - Professional Responsibility                    C
     21   Deputy Assistant Director(s) - Strategic Intelligence and Information         C
     22   Deputy Assistant Director(s) - Training                                       C
     23   Deputy Assistant Director(s) - Technical Development and Mission Support      C
     24   Deputy Assistant Director(s) - Strategic Planning and Policy                  C
     25   Special Agent in Charge - Washington                                          C
     26   Special Agent in Charge - New York                                            C
     27   Special Agent in Charge - Miami                                               C
     28   Special Agent in Charge - Los Angeles                                         C




                                              Y-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 65 of 71
ANNEX Z
ISSUE DATE: 10/23/2018     APPROVAL: 10/23/2018

                DHS ORDERS OF SUCCESSION AND
            ORDERS FOR DELEGATIONS OF AUTHORITIES

   Position                                                                   Career Status
   Transportation Security Administration
     1   Administrator                                                                    S
     2   Deputy Administrator                                                             P
     3   Chief of Staff                                                                   N
     4   Executive Assistant Administrator, Security Operations                           C
     5   Executive Assistant Administrator, Operations Support                            C
     6   Executive Assistant Administrator, Law Enforcement/Federal Air Marshal Service   C
     7   Executive Assistant Administrator, Enterprise Support                            C
     8   Regional Director, Atlanta, Security Operations                                  C
     9   Regional Director, Dallas, Security Operations                                   C




                                              Z-1
                                                                           Delegation # 00106
                                                                               Revision # 08.3
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 66 of 71
ANNEX AA
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016
    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                  Career Status
   Chief Financial Officer (DHS)
     1   Chief Financial Officer                                          S
     2   Deputy Chief Financial Officer*                                  C




                                           AA-1
                                                           Delegation # 00106
                                                                Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 67 of 71
ANNEX AB
ISSUE DATE: 9/14/2016      APPROVAL: 9/14/2016


    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                                      Career Status
   Deputy Administrator, Federal Emergency Management Agency
   (FEMA)
     1   Deputy Administrator, FEMA                                                        S
     2   Deputy Administrator, Protection and National Preparedness*                       S
     3   Associate Administrator, Mission Support                                          C
     4   Deputy Associate Administrator, Office of Policy and Program Analysis             C
     5   Region IX Administrator                                                           C
     6   Region VI Administrator                                                           C




                                            AB-1
                                                                            Delegation # 00106
                                                                                 Revision # 06
      Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 68 of 71
ANNEX AC
ISSUE DATE: 09/14/2016     APPROVAL: 09/14/2016
    DESIGNATION OF FIRST ASSISTANTS FOR NON-COMPONENT HEAD PRESIDENTIAL
               APPOINTEES WITH SENATE CONFIRMATION POSITIONS

   Position                                                              Career Status
   Protection and National Preparedness (FEMA)
     1   Deputy Administrator, Protection and National Preparedness                S
     2   Assistant Administrator, National Preparedness Directorate*               C
     3   Assistant Administrator, Grant Programs                                   P
     4   Assistant Administrator, National Continuity Programs                     N




                                            AC-1
                                                                       Delegation # 00106
                                                                            Revision # 06
EXHIBIT 3
             Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20     Page 69 of 71
                                                           Office of the General Counsel
                                                                                U.S. Department of Homeland Security
                                                                                Washington, DC 20528




                                                   April 9, 2019


      MEMORANDUM FOR THE SECRETARY

      FROM:                          John M. Mitnick
                                     General Counsel

      SUBJECT:                       Designation of an Order of Succession for the Secretary

      Summary: Pursuant to your authority set forth in section 113 of title 6, United States Code, you
      have expressed your desire to designate certain officers of the Department of Homeland Security
      (DHS) in order of succession to serve as Acting Secretary. Your approval of the attached
      document will accomplish such designation.

      Discussion:




                    The redacted information contains attorney-client communications and attorney work product which
                    is privileged and not subject to disclosure.
      Action: By approving the attached document, you will designate your desired order of
      succession for the Secretary of Homeland Security in accordance with your authority pursuant to
      Section 113(g)(2) of title 6, United States Code.


      Approve/date_______________________                Disapprove/date_________________________


      Modify/date ________________________               Needs discussion/date____________________

      Attachment: Annex A
        Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 70 of 71


        Amending the Order of Succession in the Department of Homeland Security

By the authority vested in me as Secretary of Homeland Security, including the Homeland
Security Act of 2002, 6 U.S.C. § 113(g)(2), I hereby designate the order of succession for the
Secretary of Homeland Security as follows:

Annex A of DHS Orders of Succession and Delegations of Authorities for Named Positions,
Delegation No. 00106, is hereby amended by striking the text of such Annex in its entirety and
inserting the following in lieu thereof:

Annex A. Order for Delegation of Authority by the Secretary of the Department of Homeland
Security.

1. Deputy Secretary of Homeland Security;

2. Under Secretary for Management;

3. Commissioner of U.S. Customs and Border Protection;

4. Administrator of the Federal Emergency Management Agency;

5. Director of the Cybersecurity and Infrastructure Security Agency;

6. Under Secretary for Science and Technology;

7. Under Secretary for Intelligence and Analysis

8. Administrator of the Transportation Security Administration;

9. Director of U.S. Immigration and Customs Enforcement;

10. Director of U.S. Citizenship and Immigration Services;

11. Under Secretary for Strategy, Policy, and Plans;

12. General Counsel;

13. Deputy Under Secretary for Management;

14. Deputy Commissioner of U.S. Customs and Border Protection;

15. Deputy Administrator of the Transportation Security Administration;

16. Deputy Director of U.S. Immigration and Customs Enforcement;

17. Deputy Director of U.S. Citizenship and Immigration Services;

18. Director of the Federal Law Enforcement Training Center.

No individual who is serving in an office herein listed in an acting capacity, by virtue of so
serving, shall act as Secretary pursuant to this designation.
            Case 8:20-cv-02118-PX Document 41-1 Filed 08/03/20 Page 71 of 71
EXHIBIT 4



        Amendment to the Order of Succession for the Secretary of Homeland Security


  Section II.A of DHS Delegation No. 00106, DHS Orders ofSuccession andDelegations of
  Authoritiesfor Named Positions, is amended hereby to state as follows: "In case of the
  Secretary's death, resignation, or inability to perform the functions of the Office, the order of
  succession of officials is governed by Annex A."

 By the authority vested in me as Secretary of Homeland Security, including the Homeland
 Security Act of 2002, 6 U.S.C. § 113(g)(2), I hereby designate the orderof succession for the
 Secretary of Homeland Security by amending Annex A of DHS Orders ofSuccession and
 Delegations ofAuthoritiesfor Named Positions, Delegation No. 00106. Annex A is hereby
 amended by striking the text of such Annex in its entirety and inserting the following in lieu
 thereof:


   Annex A, Order for Delegation of Authority by the Secretary of the Department of Homeland
                                                Security
                     Pursuant to Title 6, United States Code, Section 113(g)(2)

 1. Deputy Secretary of Homeland Security;

 2. Under Secretary for Management;

 3. Commissioner of the U.S. Customs and Border Protection;

 4. Under Secretary for Strategy, Policy, and Plans;

 5. Administrator and Assistant Secretary of the Transportation Security Administration;

 6. Administrator of the Federal Emergency Management Agency;

 No individual who is serving in an office herein listed in an acting capacity, by virtue of so
 serving, shall act as Secretary pursuant to this designation.


 Dated: {{/O^/l0!
   "!;
  feVin K. McAleenan
 Acting Secretary of Homeland Security
